Citation Nr: 1814778	
Decision Date: 03/09/18    Archive Date: 03/19/18

DOCKET NO.  06-09 969	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an effective date prior to February 7, 2006, for service connection for migraine headaches.  

2.  Entitlement to an effective date prior to February 7, 2006, for total disability rating due to individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Daniel G. Krasnegor, Attorney


ATTORNEY FOR THE BOARD

B. Cannon, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from March 1966 to March 1969, including service in the Republic of Vietnam from July 1968 to March 1969.    

This matter comes before the Board of Veterans' Appeals (Board) from August 2006 and July 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.   

In December 2006, the Veteran and his wife testified before a decision review officer at the RO.  A transcript of that hearing is of record.  


FINDINGS OF FACT

1.  There was no formal or informal claim for service connection for migraine headaches prior to February 7, 2006.  

2.  From July 23, 2004, it is factually ascertainable that service-connected disabilities prevented the Veteran from retaining substantially gainful employment.  


CONCLUSIONS OF LAW

1.  The criteria for the assignment of an effective date earlier than February 7, 2006, for the award of service connection for migraine headaches are not met. 38 U.S.C. §§ 5101, 5110 (2012); 38 C.F.R. §§ 3.151, 3.155, 3.157, 3.400 (2017).

2.  The criteria for an effective date of July 23, 2004, but no earlier, for the grant of a TDIU have been met.  38 U.S.C. § 5110 (2012); 38 C.F.R. §§ 3.400(o), 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Earlier Effective Date for Migraine Headaches

On July 23, 2004, the Veteran filed a claim of entitlement to service connection for posttraumatic stress disorder (PTSD).  In December 2004, the RO granted service connection for PTSD.  

On February 7, 2006, the Veteran filed a claim of entitlement to service connection for migraine headaches.  In August 2006, the RO granted service connection for migraine headaches.  The Veteran now argues that he should have an earlier effective date of July 23, 2004, for migraine headaches, based on the date of medical records submitted as part of his claim for PTSD.  See June 2013 notice of disagreement.  

Effective March 24, 2015, VA regulations require that claims be filed on standard VA forms, eliminating informal claims and constructive receipt of claims.  See 79 Fed. Reg. 57660 (Sept. 25, 2014).  Since any informal claim for migraine headaches would have been filed long before this date, the claim is governed by the earlier regulations that do not require claims to be filed on standard forms. 

The effective date of an award of disability compensation based on an original claim shall be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C. § 5110(a); 38 C.F.R. § 3.400.  The essential elements for any claim, whether formal or informal, are "(1) an intent to apply for benefits, (2) an identification of the benefits sought, and (3) a communication in writing."  Brokowski v. Shinseki, 23 Vet. App. 79, 84 (2009).  Any communication or action from a claimant indicating an intent to apply for one or more benefits under the laws administered by VA and which identifies the benefit sought may be considered an informal claim.  38 C.F.R. § 3.155(a) (2017).  A report of examination or hospitalization may constitute an informal claim "when such report . . . relate[s] to examination or treatment of a disability for which service-connection has previously been established."  38 C.F.R. § 3.157(b)(1) (2017).  But "[t]he mere existence of medical records generally cannot be construed as an informal claim; rather, there must be some intent by the claimant to apply for a benefit."  Criswell v. Nicholson, 20 Vet. App. 501, 504 (2006).

Evidence dated prior to February 7, 2006, indicate headaches, but not an intent to file a claim or identification of a benefit sought.  A July 2004 private medical record indicates "chronic headaches" as part of the Veteran's past medical history.  A September 2005 private medical report notes "[c]hronic headaches since 1987."  An October 2005 private medical record states that the Veteran "has headaches that may be related to his PTSD."  A November 2005 statement from the Veteran's wife states: "His memories and awful sleep patterns have contributed to severe headaches that no doctor can properly treat (numerous doctors have tried)."  During a January 2006 VA psychological examination the Veteran states that he has "[t]remendous headaches, all the time" that "have increased in intensity over the last year."  

None of this evidence identifies a benefit sought or expresses an intent to file a claim of service connection for migraine headaches.  Therefore, none of these records can constitute an informal claim for service connection.  Even assuming that this evidence did constitute an intent to file a claim and an indication of the benefit sought, an earlier effective date would nevertheless be inappropriate because the evidence precedes the Veteran's original claim of service connection for migraine headaches, dated February 7, 2006.  

The Veteran argues that a claim of entitlement to service connection for migraine headaches is "pending from the PTSD [claim] under Clemons v. Shinseki, 23 Vet. App. 1 (2009)."  See November 2014 VA Form 9.  The Board does not agree.  In Clemons, a veteran filed a claim of entitlement to service connection for PTSD only.  The veteran was later diagnosed with anxiety but not PTSD.  The United States Court of Appeals for Veterans Claims (Court) reversed a Board decision that denied a claim of entitlement to service connection for PTSD without addressing entitlement to service connection for anxiety.  The Court noted that the veteran was "incompetent to render" a diagnosis of an acquired psychological disorder like PTSD.  Id. at 6.  The Court held that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the veteran's description of the claim, reported symptoms, and the other information of record.  

The present case is distinguishable from Clemons.  The nature of the Veteran's headache disorder is distinct from the underlying anxiety disorder in Clemons because a headache disorder is not an acquired psychological disorder.  It is rather a physical disorder that may arise as secondary to a service-connected mental disorder.  For this reason, the Board finds that a claim of entitlement to service connection for a migraine disorder was not in a pending mode at the time of the filing of the Veteran's PTSD claim.  

The Veteran also cites to a number of cases in arguing that an earlier claim for migraine headaches was "reasonably raised by the evidence of record" and that a sympathetic reading of the Veteran's filing requires that the Board "find that the correct effective date for the headaches disorder is the date of the initial grant for PTSD, i.e. July 23, 2004."  See June 2013 notice of disagreement.  But none of the cited cases support granting an earlier effective date for an original claim where there was no previously expressed intent to file a claim or prior identification of a benefit sought.  In Comer v. Peake, the Federal Circuit held that the Board was obligated to consider retroactive TDIU benefits because the claimant filed an appeal raising related issues and the record contained "persuasive evidence of his unemployability."  552 F.3d 1362, 1367 (Fed. Cir. 2009).  This and other cases cited by the Veteran relate to the need to sympathetically read pro se filings and consider all claims reasonably raised by the record.  But these cases do not apply this maxim to an informal claim for service connection filed before or at the same time as an original claim that does not meet VA's regulatory requirements for an informal claim.  Thus, these cases do not support entitlement to an earlier effective date for the grant of service connection for migraine headaches.  

The Veteran also cites to Roberson in support of his claim for an earlier effective date for migraine headaches.  In Roberson, the Federal Circuit held that "once a veteran submits evidence of a medical disability and makes a claim for the highest rating possible, and additionally submits evidence of unemployability, the VA must consider [TDIU]."  Roberson, 251 F.3d at 1380.  The Federal Circuit later stated that "Roberson requires . . . that the VA give a sympathetic reading to the veteran's filings by 'determining all potential claims raised by the evidence, applying all relevant laws and regulations.'"  Szemraj, 357 F.3d at 1373 (quoting Roberson, 251 F.3d at 1384) (emphasis added).  

Importantly, Roberson requires that the Board apply "all relevant laws and regulations."  This necessarily includes assessing whether a filing or medical record meets the legal requirements of a claim as outlined in 38 C.F.R. §§ 3.155(a) and 3.157(b)(1).  No such filing does so.  And like many of the other cases cited by the Veteran, Roberson involves an implied claim of TDIU based on evidence of unemployability, not an informal original claim for service connection.  For these reasons, Roberson does not support an earlier effective date for the Veteran's migraine headaches.  Therefore, based on all of the foregoing, the Board finds that entitlement to an earlier effective date for the grant of migraine headaches is not warranted.  

II.  Earlier Effective Date for TDIU

The Veteran also seeks an effective date prior to February 7, 2006, for total disability rating due to individual unemployability (TDIU).  In this case, in a July 2011 Memorandum Decision, the United States Court of Appeals for Veterans Claims (Court) vacated a January 2010 Board decision to obtain an adequate statement of reasons and bases regarding the Veteran's initial PTSD rating and potential entitlement to TDIU benefits.  More specifically, the Board was to provide further explanation as to why the Veteran was not entitled to a higher initial rating, to include entitlement to TDIU (in other words, an inferred claim for TDIU is part of the Veteran's PTSD claim).  The Board will therefore consider entitlement to TDIU effective from July 23, 2004, the effective date of the Veteran's claim of entitlement to service connection for PTSD.  See 38 C.F.R. § 3.400(o)(1) (providing that the effective date for an award of increased compensation will be the date of receipt of claim or the date entitlement arose, whichever is later).

VA regulations indicate that when a veteran's schedular rating is less than total (for a single or combination of disabilities), a total rating may nonetheless be assigned: 1) if there is only one disability, this disability shall be ratable at 60 percent or more; and 2) if there are two or more disabilities, at least one disability shall be ratable at 40 percent or more, and there must be sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  Disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, constitutes a single disability under § 4.16(a).  The same is true for disabilities resulting from common etiology or a single accident.  

An award of TDIU "does not require proving 100 percent unemployability."  Roberson v. Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001).  Rather, an award of TDIU requires that the claimant show an inability "to secure and follow a substantially gainful occupation by reason of service-connected disabilities."  38 C.F.R. § 4.16(b).  When making this determination, "the central inquiry is whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Pederson v. McDonald, 27 Vet. App. 276, 286 (2015) (internal citations and quotations omitted).  Additionally, the Board "must take into account the individual veteran's education, training, and work history" but "may not consider nonservice-connected disabilities or advancing age."  Id. (internal citations omitted).

A total disability rating may also be assigned pursuant to the procedures set forth in 38 C.F.R. § 4.16(b) for veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in § 4.16(a). 

From July 23, 2004, to February 6, 2006, the Veteran's service-connected disability is PTSD at 70 percent with a combined rating of 70 percent.  The Veteran meets the percentage rating standards to be considered for individual unemployability under 38 C.F.R. § 4.16(a).

While the Veteran retired in 1999 for reasons that appear to be independent of any service-connected disability, his symptoms had substantially worsened by the time that he filed his claim for PTSD on July 23, 2004.  A July 2004 private medical record states that "[l]ongstanding PTSD symptoms are currently more difficult to cover in post-retirement life for him."  An October 2004 VA psychological examiner indicates that "[s]ince [the Veteran's] retirement from civilian employment in 1999, he has experienced a steady increase in the frequency of PTSD symptoms," including an increased incidence of intrusive memories and dreams and a decreased "ability to interrupt and stop the memories."  A September 2005 private medical report describes a general worsening of symptoms that precludes forming meaningful relationships.  Such symptoms include hyper-vigilance, rage reactions, and "constant feelings of tension, anxiety, and depression."  An October 2005 private medical record reads: "His PTSD symptoms have also prevented him from pursuing employment in recent years due to the difficulties he has with concentration, poor frustration tolerance with anger outburst potential, and difficulty being around others for extended periods of time."  In a November 2005 letter, the Veteran's wife states that his escalating PTSD symptoms make it harder for him to function and interact with others.  A January 2006 VA psychological examiner writes that the Veteran's symptoms have become worse since he retired.  

This evidence indicates that from July 23, 2004, the Veteran's PTSD symptoms are of sufficient severity to preclude substantially gainful employment.  From that date, he is increasingly withdrawn and increasingly prone to angry outbursts.  This is borne out consistently by statements from the Veteran's wife and multiple medical professionals.  Consequently, the Board finds that an earlier effective date of July 23, 2004, is warranted for entitlement to TDIU.  








ORDER

Entitlement to an effective date prior to February 7, 2006, for service connection for migraine headaches is denied.  

Entitlement to an effective date of July 23, 2004, but not earlier, for total disability rating due to individual unemployability (TDIU) is granted.




____________________________________________
Michael J. Skaltsounis 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


